DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1, 3-7, 9-10, and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 3-7, 9-10, 12, and 18-19, the prior art of record does not disclose or reasonably suggest, along with the other claimed limitations, a danger detector comprising: namely, the combination of a processing unit, and computer-readable instructions stored in non-transitory computer-readable media and executable by the processing unit to: upon discovering fluctuations or flicker frequencies in the sensor signal within the frequency range, transmit a first message including an indication of open flame, filter the sensor signal with an edge frequency of 1 Hz to isolate a steady baseline component of the sensor signal, determine, based on the steady baseline component of the sensor signal, an ambient temperature value corresponding to the steady baseline component and identify the ambient temperature value as an ambient temperature in an environment of the danger detector, compare the determined ambient temperature value with predetermined temperature comparison value, and transmit a second message in response to determining that the determined ambient temperature value exceeds the predetermined temperature comparison value.
Regarding claims 13-17, the prior art of record does not disclose or reasonably suggest, along with the other claimed limitations, a method for fire detection and for 
Regarding claim 20, the prior art of record does not disclose or reasonably suggest, along with the other claimed limitations, a danger detector comprising: namely, the combination of a processing unit and computer-readable instructions stored in non-transitory computer-readable media and executable by the processing unit to: analyze the filtered sensor signal for fluctuations or flicker frequencies within the frequency range, transmit a first message in response to detecting the fluctuations or flicker frequencies, wherein the first message includes an indication of an open flame, filter the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carolyn Fin whose telephone number is (571)270-1286. The examiner can normally be reached Monday, Wednesday, and Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/C.F./Examiner, Art Unit 2884